DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.  

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Devon K Grant, on March 12, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claims 1, 11 and 19 have been amended to incorporate the limitation of claim 24.
* canceling claim 24.

	Please Rewrite the Claims as follow:

instantiating at least one quality of service controller, the quality of service controller receiving a request for a change in a quality of service (QOS) setting from a default QOS setting to an altered QOS setting, wherein the request includes a trigger that limits a duration of the altered QOS setting; 
analyzing the request to determine if the requested change in QOS setting can be granted;
when the request for a change in QOS setting can be granted, preparing an altered flow rule including a tag identifying the altered QOS setting, wherein the tag includes one or more priority bits created using free bits of an Internet protocol (IP) or a Differentiated Services Code Point (DSCP) address; 
using a DSCP bit value in an IP header in conjunction with an IP address converting an 8 bit address to a 48 bit address when changing the default QOS setting to the altered QOS setting; and 
pushing the altered flow rule to at least one access hardware.
2.	(Original)  The network device of claim 1, wherein when granting the request for the altered QOS setting, the quality of service controller identifies a trigger as a limit to the altered QOS setting, when the trigger occurs, quality of service controller reverts to a default flow rule resetting the QOS setting to the default QOS setting.
3.	(Original)  The network device of claim 2, wherein the trigger includes at least one of a time limit and a session.
4.	(Original)  The network device of claim 1, wherein the tag includes an altered IP address.
5.	(Canceled)  
6.	(Canceled)  
7.	(Canceled)  

9.	(Original)  The network device of claim 1, wherein the quality of service controller includes an API.
10.	(Previously Presented)  The network device of claim 1, wherein the step of analyzing the request includes determining whether sufficient network elements exist or can be instantiated to provide an altered priority.
11.	(Currently Amended)  A system comprising:  
a quality of service controller including an input/output device; 
at least one user or customer premises equipment (CPE) having a default quality of service (QOS) setting, the at least one user or CPE selectively communicating a request for an altered QOS setting to the quality of service controller, wherein the request includes a trigger that limits a duration of the altered QOS setting;
wherein the quality of service controller, upon determining that the request for the altered QOS setting can be granted, is configured to issue an altered flow rule including a tag establishing the altered QOS setting for the at least one user or CPE, wherein the tag includes one or more priority bits created using free bits of an Internet protocol (IP) or a Differentiated Services Code Point (DSCP) address,
wherein subsequent communications from the user or CPE carry the tag [[.]]; and 
using a DSCP bit value in an IP header in conjunction with an IP address converting an 8 bit address to a 48 bit address when changing the default QOS setting to the altered QOS setting
12.	(Previously Presented)  The system of claim 11 further comprising a software-defined network (SDN) controller, the quality of service controller in communication with the SDN controller, wherein the quality of service controller is configured to query the SDN controller to determine availability of resources supporting the altered QOS setting in response to the request.
13.	(Original)  The system of claim 11 further comprising at least one access hardware, wherein the quality of service controller communicates with the at least one access hardware to deliver the altered flow rule to the at least one access hardware.

15.	(Previously Presented)  The system of claim 11, wherein a trigger identifies at least one of a time limit and a session.
16.	(Canceled)  
17.	(Canceled)  
18.	(Canceled)  
19.	(Currently Amended)  A method of changing quality of service on demand in a network, the method comprising:  
providing a quality of service controller in communication with a software-defined network (SDN) controller and at least one user or customer premises equipment (CPE), where the user or CPE has a default quality of service (QOS) setting; 
when a request to change the default QOS setting to an altered QOS setting is received by the quality of service controller from the user or CPE, analyzing whether the request can be granted; and
when granting the request, providing an altered flow rule having a tag that indicates to access hardware that communications from the user or CPE will have the altered QOS setting,
wherein the tag includes one or more priority bits created using free bits of an Internet protocol (IP) or a Differentiated Services Code Point (DSCP) address;
using a DSCP bit value in an IP header in conjunction with an IP address converting an 8 bit address to a 48 bit address when changing the default QOS setting to the altered QOS setting; and
wherein the request includes a trigger that limits a duration of the altered QOS setting.
20.	(Original)  The method of claim 19 further comprising; reverting the altered QOS setting to the default QOS setting upon expiration of at least one of a session and a time limit.
21.	(Previously Presented)  The method of claim 19 wherein the SDN controller determines an availability of resources supporting the altered QOS setting in response to the request.

23.	(Previously Presented)  The method of claim 19, wherein a trigger identifies at least one of a time limit and a session.
24.	(Canceled).
25.	(Previously Presented)  The system of claim 11, wherein the request is a request for a session, and wherein upon expiration of the session, causing the altered QOS setting to change to the default QOS setting.
26.	(Previously Presented)  The system of claim 14, wherein the trigger comprises a maximum time field in an IP address.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468